The Attorney            General               of Texas
                                       December        5,    1978

JOHN L. HILL
Attorney General


                   Honorable Thomas H. Haynie                       Opinion No. H- 1269
                   Chairman
                   Texas Private Employment Agency                  Re: Whether the deliberation
                     Regulatory Board                               and vote on findings of fact,
                   Sam Houston Building                             conclusions of law and final
                   Austin, Texas                                    orders by the Private Employ-
                                                                    ment Agency Regulatory Soard
                                                                    are required to be conducted in a
                                                                    public session.

                   Dear Mr. Haynie:

                        You have asked whether the Open Meetings Act applies to proceedings
                   under the Administrative Procedure Act.

                        You advise that the Private Employment Agency Regulatory Board has
                   adopted Rule 399.OLOO.O04(h)which provides in part:

                             A quorum of the Board necessary to transact any
                             business, including the holding of any hearing in a
                             contested case, is six (6). Any order or decision issued
                             by the Board under these hearing rules shall be
                             approved by a majority in attendance. Such orders or
                             decisions shall be stated either in the record or shall
                             be voted on in executive session immediately following
                             the close of the hearing by vote of the members in
                             attendance.

                   (Emphasis added). You argue that the decision-making process under the
                   Administrative Procedure Act, V.T.C.S. article 6252-13a, is exempted from
                   the requirements of the Open Meetings Act, V.T.C.S. article 6252-17, and you
                   urge us to reach the same conclusion.

                         We fiid no support for the proposition that the Administrative
                   Procedure Act was in any way designed to permit state agencies to avoid the
                   requirements of the Open Meetings Act. The Open Meetings Act is designed
                   for the purpose “of assuring that the public has the opportunity to be
                   informed concerning the transactions of public business” and should be




                                                  p.        5022
Honorable Thomas H. Haynie    -   Page 2   (R-1269)



liberally construed to effect that purpose. Toyah Ind. Sch. Dit. v. Pecos-Barstow
2nd. Sch. Dit., 466 S.W.Sd377 (Tex. Civ; App. - San Antonio 1971,no writ). We
believe the Open Meetings Act requires deliberations to be held in public unless
specifically exempted in section 2 of that Act. Corpus Christi C.T.A. v. Corpus
Christi Ind. Sch. Uist., 535 S.W.2d 429 (Tex. Civ. App. - Corpus Christi 1976, no
writ). AR votes are required to be held in open session. V.T.C.S. art. 6252-17, g


                                  SUM~MARY

           The Administrative Procedure Act does not provide any
           exception to the requirement that governmental bodies meet
           in open session.




APPROVED:




C. ROBERTHEATH.Chairman
Opinion Committee




                                     p.    5023